DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3-5, 7-10, 12-14, 16-20, 22-25, and 27-39 are pending in this application.  Claims 2, 6, 11, 15, 21, and 26 have been cancelled.  Claims 1, 3-5, 7-10, 12-14, 16-20, 22-25, and 27-39 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-10, 12-14, 16-20, 22-25, and 27-39 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (WO 2019217269), Markosyan (US 20160316803), and Prakash et al (US 20140322389) in view of  Woodyer et al (GB 2526383), Talebi et al (US 8029846), and Markosyan et al (US 8357417) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
As to claims 1, 3-5, 7-10, 12-14, 16-20, 22-25, and 27-39, Shi et al disclose a sugar-free pineapple juice composition comprising as a sweetening composition, 50 mg stevia extract (comprising Rebaudioside M at least in traces}, 10 mg glycosylated steviol glycosides and 0.5 mg thaumatin as taste modifying compound (sweet enhancer). The obtained juice is disclosed to be characterized by an improved sweetness profile (see entire document, especially paragraphs [0003}-[0005}, [1066], [1067], [7121]-[7137], Example 126).
	Markosyan (US 20160316803) disclose a composition comprising Rebaudioside M and glucosylated derivatives steviol glycoside (see entire document, especially the claims).  Markosyan also disclose the use of taste modifiers such as sodium citrate and sodium benzoate (Example 8). 
	Prakash et al (US 20140322389) disclose a beverage comprising rebaudioside M, glucosylated steviol glycosides, erythritol, and taste modifiers (see entire document, especially claims 1, 3-5, 11, 27, 28).
The claims differ as to the ratios of components.
Woodyer et al (GB 2526383) disclose the conventional combination of a high intensity sweetener and a low intensity sweetener (see entire document).  Woodyer et al disclose stevia extract comprising at least one steviol glycoside including Rebaudiosides A, B, C, D, E, F, M, X (see the claims).  Woodyer et al disclose the use of a sugar alcohol such as maltitol, xylitol, and erythritol (page 15, lines 12-13).
Talebi et al (US 8029846) disclose the conventional combination of sweeteners including steviol glycosides and mogrosides (see entire patent, especially claims 1 and 7). Talebi et al disclose taste modifiers such as salts and acids (see column 7, lines 12-59 and column 11, lines 8-50).  Talebi et al disclose sugar alcohols such as sorbitol, mannitol, xylitol, and erythritol (column 5, line 29 to column 5, line4).
Markosyan et al (US 8357417) disclose the conventional combination of sweeteners including steviol glycosides and mogrosides (see entire patent, especially claims 1 and 14).  Markosyan et al disclose taste modifiers such as salts and citric acid (Example 6, Table 3).  Markosyan et al disclose sugar alcohols such as sorbitol (Examples 8-9).
The ratios are merely that sweetness which is acceptable to the consumer, without being too unpleasantly sweet.  It would be obvious to one of ordinary skill that an acceptable sweetened product would meet this requirement.
	The prior art teaches the combination of rebaudioside M, a glucosylated steviol glycoside and a taste modifier.  Once the art recognizes the use of these components in sweetening compositions then the use and manipulation of amounts and ratios would be obvious, expected, and well-within the skill of the art.  Applicant is using known components for their art-recognized function to obtain no more than expected results.
Modification of taste would be expected as sweeteners modify taste.
It would be obvious to a person of ordinary skill in the art to combine known sweeteners including high intensity and low potency and taste modifiers as taught by Shi et al (WO 2019217269), Markosyan (US 20160316803), Prakash et al (US 20140322389),  Woodyer et al (GB 2526383), Talebi et al (US 8029846), and Markosyan et al (US 8357417) because the use and manipulation of sweeteners to obtain an acceptable product is conventional, obvious, and expected in the sweetener art.  Applicant is using known component to obtain no more than expected results.

US 20150353648 and US 10602758 are cited as of interest.

Response to Arguments
Applicant's arguments filed November 29, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the claimed ratio of from about 1:1 to about 1:1.5 or taste modification.
As set forth above, Shi et al disclose a sugar-free pineapple juice composition comprising as a sweetening composition, 50 mg stevia extract (comprising Rebaudioside M at least in traces}, 10 mg glycosylated steviol glycosides and 0.5 mg thaumatin as taste modifying compound (sweet enhancer). The obtained juice is disclosed to be characterized by an improved sweetness profile.	Markosyan (US 20160316803) disclose a composition comprising Rebaudioside M and glucosylated derivatives steviol glycoside.  Markosyan also disclose the use of taste modifiers such as sodium citrate and sodium benzoate.  Prakash et al (US 20140322389) disclose a beverage comprising rebaudioside M, glucosylated steviol glycosides, erythritol, and taste modifiers. Woodyer et al (GB 2526383) disclose the conventional combination of a high intensity sweetener and a low intensity sweetener.  Woodyer et al disclose stevia extract comprising at least one steviol glycoside including Rebaudiosides A, B, C, D, E, F, M, X.  Woodyer et al disclose the use of a sugar alcohol such as maltitol, xylitol, and erythritol. Talebi et al (US 8029846) disclose the conventional combination of sweeteners including steviol glycosides and mogrosides. Talebi et al disclose taste modifiers such as salts and acids.  Talebi et al disclose sugar alcohols such as sorbitol, mannitol, xylitol, and erythritol.  Markosyan et al (US 8357417) disclose the conventional combination of sweeteners including steviol glycosides and mogrosides.  Markosyan et al disclose taste modifiers such as salts and citric acid.  Markosyan et al disclose sugar alcohols such as sorbitol.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art teaches the combination of rebaudioside M, a glucosylated steviol glycoside and a taste modifier.  Once the art recognizes the use of these components in sweetening compositions then the use and manipulation of amounts and ratios would be obvious, expected, and well-within the skill of the art.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.
Modification of taste would be expected as sweeteners modify taste.  It is noted that Applicant does not claim amounts for the taste modifier. 
In the absence of a showing to the contrary, the ratios are merely that sweetness which is acceptable to the consumer, without being too unpleasantly sweet.  
	The use and manipulation of sweeteners to obtain an acceptable product is conventional, obvious, and expected in the sweetener art.  Applicant is using known component to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
December 15, 2022